Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Final Office Action in response to communication received on 1/19/2021. Claims 1-4 and 23-26 have been examined in this application.
Response to Amendments
2.	Applicant’s amendments to claims 1 and 3 are acknowledged. Applicant’s addition of new claims 23-26 is acknowledged. 
Response to Arguments 
3.	On pages 8-9 of Remarks, Applicant argues the combination of Hoffert et al. in view of HTML5 Video Before-and-after Comparison Slider.  In particular Applicant argues that there is no motivation of combine.  Applicant’s arguments center around in Hoffert a user would be motivated to spend a relatively small amount of time utilizing the display mode where more than one video element is concurrently displayed and instead would want to select a single video element and view it in full frame representation.  The Examiner strongly disagrees. 
	 In particular the cited primary reference of Hoffert et al. is in the art of switching between video media streams to provide a seamless  user experience (see abstract), when for example a user is television channel surfing (see paragraph 0005). In the cited prior art of Hoffert et al. the user can view multiple channels at once (See Figures 4A-4O, that show various configurations for displaying multiple different video contents at one time to the user)  without having to wait for the “now loading” or buffering messages (see paragraph 
	Therefore the Examiner respectfully disagrees with Applicant’s arguments. 
4.	On pages 9-10 of Remarks, Applicant argues the cited prior art secondary reference of HTML5 Video Before-and-after Comparison Slider.  Here Applicant argues video content comes from a common provider rather than at least two content providers as amended in the independent claims.  The Examiner has carefully considered Applicant’s arguments, however, regardless of whether HTML5 Video Before-and-after Comparison Slider teaches two content providers, it is simply not relied upon to teach this amended limitation.  Rather Hoffert et al (the primary reference) clearly teaches this limitation in the cited paragraph 0102 found in the updated Office Action below in view of Applicant’s amendments, that streams of video content can come from different content sources. Further these streams of video content that come from different content sources are presented to the user at the same time (see Figures 4A-4O), therefore reading on Applicant’s amended claims.   Therefore the Examiner finds this argument not persuasive. 
5.	Applicant’s arguments with respect to the amendments on pages 10-12 of remarks are acknowledged.  In particular Applicant’s amendments of “ further including an overlay comprising one or more voting buttons” and “selection of a voting button of the one or voting 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 1-4 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffert et al. (United States Patent Application Publication Number: US 2014/0368734) further in view of HTML5 Video Before-and-after Comparison Slider Internet Archive .
	As per claim 1, Hoffert et al. teaches A method of presenting video content, comprising: (see title and abstract.
	Title, note: system and method for switching between media streams while providing a seamless user experience; and abstract, note: An electronic device with one or more processors, memory and a display receives a first request to display a first video stream on the display. In response to receiving the first request, the electronic device displays the first video stream on the display. While displaying the first video stream on the display, the electronic device receives a second request to display a second video stream on the display. In response to receiving the second request, the electronic device displays at least a portion of the first video stream on the display concurrently with at least a portion of the second video stream, where the second video stream was received, at least in part, from a content source in response to a request from the electronic device to the content source for delivery of the second video stream from the content source).
	Receiving video content comprising a first video media element and a second video media element from at least two content providers; (see paragraph 0102, note: In some implementations, the first video stream (e.g., Stream Bas shown in FIGS. 4A-40) corresponds (610) to a first channel in a predetermined sequence of channels. In some implementations, the predetermined sequence of channels is a looping sequence of channels where the initial channel in the sequence is defined as being adjacent to the final channel in the sequence and the second video stream corresponds to a second channel in the predetermined sequence of channels that is adjacent to the first channel. In some implementations, a plurality of channels in the predetermined sequence of channels each have two predetermined adjacent channels and one or more non-
4A-40) are downloaded from the same content source. In some implementations, the first video stream (e.g., Stream B as shown in FIGS. 4A-40) and the second video stream ( e.g., Stream C as shown in FIGS. 4A-40) are downloaded from different content sources). 
	and dynamically rendering the received video content in a juxtapose module, the juxtapose module including a fixed frame, the fixed frame including a representation of each of the first and second video elements, the juxtapose module further including a separator element disposed within the fixed frame and configured to slidably reveal one of the overlapped first and second video media elements while hiding the other of the overlapped first and second video media elements, the juxtapose module further including ways for the user to interact to provide user preferences; the dynamically rendered video content enabling simultaneous viewing of the first and second video media elements within the juxtapose module,control of the separator element within the juxtapose module by a user to adjust a visible portion of the first video media elements versus a visible portion of the second video media element (see paragraphs 0006, 0027, 0058 and 0066-0069.
	Paragraph 0006, note: In particular, users watching live media streams (e.g., live sporting events) will be able to browse through different channels without undue delay (e.g., without being shown a "now loading" or "waiting to buffer" message and/or an icon indicating that the content is buffering such as an hourglass, spinning icon or progress bar); paragraph 0027, note: The server system 120 receives the media control request over the network 110. For example, the user is enabled to press a button on a touchscreen of the first electronic device 102-1 in order to send the media control request to the server system 120 and/or directly to the second electronic device 106-1. As described below, a media control request is, for example, a request to begin presentation of media content by the second electronic device 106-1. Though often used herein to describe requests to initiate or begin presentation of media by the second electronic device 106-1, in some implementations, media control requests also include requests and/or signals to control other aspects of the media that is being presented on the second electronic device 106-1, including but not limited to commands to pause, skip, fast forward, rewind, adjust volume, change the order of items in a playlist, add or remove items from a playlist, adjust audio equalizer settings, change or set user settings or preferences, provide information about the currently presented content, begin presentation of a media stream, and transition from a current media stream to another media stream, and the like; paragraph 0058, note: a context tracking module 318 for tracking and storing the context of a media content stream, optionally including storing, among other data, one or more of the current playback position in a media content stream that is currently being presented by an electronic device (e.g., 
Examiner’s note: paragraphs 0027 and 0058 teach that the user may interact with the application to provide preferences, where preferences can include whether a user liked or disliked or starred content.
	While Hoffert et al. clearly teaches as shown above interface GUI elements to slide between videos and displaying multiple videos on a display as well as users can interact with the application to rate videos, Hoffert et al. does not expressly teach (1) using a before and after image or video slider or a comparison image or video slider or more specifically as recited in the claims the fixed frame including a representation of each of the first and second video elements, simultaneously positioned in an overlapping manner within the fixed frame, the juxtapose module further including a separator element disposed within the fixed frame and configured to slidably reveal one of the overlapped first and second video media elements while hiding the other of the overlapped first and second video media elements, the first and second video media elements remaining stationarily positioned within the fixed frame during movement of the separator element and (2) the application further including an overlay comprising one or more voting buttons, and selection of a voting  button of the one or more voting buttons by the user to provide feedback concerning a video media element of the first and second video media elements. 
	However, HTML5 Video Before and After Comparison Slider teaches (1) using a before and after image or video slider or a comparison image or video slider or more specifically as recited in the claims the fixed frame including a representation of each of the first and second video elements, simultaneously positioned in an overlapping manner within the fixed frame, the juxtapose module further including a separator element disposed within the fixed frame and configured to slidably reveal one of the overlapped first and second video media elements while hiding the other of the overlapped first and second video media elements, the first and second video media elements remaining stationarily positioned within the fixed frame during movement of the separator element (see page 1, note: two videos of people sitting on a boat in water looking at a mountain). 
	Examiner’s note: while this is a screen shot of an interactive GUI on a webpage (URL provided in the internet archive capture), the GUI includes two overlapping videos where a user can move the slider to expose one video while covering up the other one. 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hoffert et al. which the aforementioned teachings of HTML5 Video Before and After Comparison Slider with the motivation of using another known interactive GUI to display two videos on a display at the same time that a user can interact with to see more of one and less of another (see HTML5 Video Before and After Comparison Slider page 1), when another GUI element of displaying two videos that a user can interact with to see more of one and less of another is known (see Hoffert et al. paragraphs 0006 and 0066-0069). 
	While Hoffert et al. clearly teaches displaying multiple videos on a display as well as users can interact with the application to rate videos, Hoffert in view of HTML5 Video Before and After Comparison Slider et al. does not expressly teach (2) the application further including an overlay comprising one or more voting buttons, and selection of a voting  button of the one or more voting buttons by the user to provide feedback concerning a video media element of the first and second video media elements. 
	However, Kim et al. which is in the art of rating videos and monetizing video content through ads (see abstract, title, and paragraph 0029) teaches (2) the application further including an overlay comprising one or more voting buttons, and selection of a voting  button of the one or more voting buttons by the user to provide feedback concerning a video media element of the first and second video media elements (see paragraphs 0033, 0041, and Figure 5. 
Paragraph 0033, note: The video content rating unit can appear as an overlay over the media player and can include one or more frames that can be used to present various types of static or interactive content to a user. For example, in certain embodiments, the video content rating unit can include a first frame which presents a video content rating classification module (using symbols, numbers, or other metrics) for users to rate the video content if they choose, while at the same time a video advertisement clip is streamed to a second frame as users pick their rating (with the sponsor of the video advertisement clip being presented as an ad banner in a third frame). In one embodiment, the video advertisement clip that is streamed by the third-party ad server 106 to the video content rating unit is chosen based on the subject matter of the video content. In another embodiment, the video advertisement clip that this streamed by the third-party ad server 106 to the video content rating unit is chosen based on the target audience for the video content. It should be appreciated, however, that the third party ad server 106 can be configured to choose the video advertisement clip based on any video content attribute that allows a sponsor to selectively provide the most relevant video advertising to a user; paragraph 0041, note: FIGS. 3-8 are screenshots that illustrate how the third-party video content rating unit works in conjunction with the media player. As depicted in the screenshots, a video content rating unit 402 can be overlaid on top of the media player 302 (or video player) once a video clip has finished playing (finished being rendered). The video content rating unit 402 can include one or more frames. For example, as depicted in FIG. 6, the video content rating unit 402 can include three frames. The first frame 502 can include a video content rating classification module (using symbols, numbers, or other metrics) that 
	Examiner’s note: Figure 5 teaches video, rating button, and ad in one interface.
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hoffert et al. in view of HTML5 Video Before and After Comparison Slider with the aforementioned teachings of Kim with the motivation of providing a common element in the art of interfaces of allowing a user to rate content through the use of buttons (see Kim. paragraphs 0033, 0041, and Figure 5) as well as commonly known in online videos generating revenue (e.g. making money) based on displaying ads (see Kim paragraphs 0007 and 00029), when allowing a user to rate content (see Hoffert et al. paragraphs 0027 and 0058) as well as providing videos to a user on an interface (see Hoffert et al. Figures 4A-4O) are both known. 
	As per claim 2, Hoffert et al. teaches
	wherein the received video content includes sound and the method further comprises adjusting a volume of the first video media element or the second video media element based upon a position of the separator element (see paragraphs 0127- 0129.
	Paragraph 0127, note: In some implementations, while displaying (676) the portion of the first video stream on the display concurrently with displaying the portion of the second video stream, the electronic device plays (678) first audio content associated with the first video stream. The electronic device determines (680) that audio-switching criteria have been met. In some implementations, the audio-switching criteria are met when more than a predetermined 
50%, 600/o or some other reasonable percentage) of a video tile including the second video stream (e.g., Stream C) is displayed on the display. In some implementations, the audio switching criteria are met when less than a predetermined amount of the first video stream is displayed on the display. For example, the audio switching criteria are met when less than a predefined percentage (e.g., 10%, 200%, 300%, 40%, 50%, 60% or some other reasonable percentage) of a video tile including the first video stream is displayed on the display; paragraph 0128, note: In some implementations, the electronic device, in response to determining that the audio-switching criteria have been met, plays (683) second audio content associated with the second video. In some implementations, prior to playing the second audio content, the electronic device ceases (682) to play the first audio content (e.g., playing the second audio content instead of the first audio content). In some implementations, the starting to play the second audio content instead of the first audio content includes stopping play of the first audio content and starting play of the second audio content ( e.g., an abrupt cut between the first audio content and the second audio content). In some implementations, starting to play the second audio content instead of the first audio content includes fading the first audio content out to silence and fading the second audio content in from the silence (e.g., cross fading with silence); and paragraph 0129, note: In some implementations, while playing the second audio content, the electronic device continues (685) to play the first audio content ( e.g., the device produces audio corresponding to an overlapping cross fade between the first audio content and the second audio content). In some implementations, in response to receiving the second request, (e.g., a request including a swipe gesture in a respective direction) the electronic device slides (687) a video tile that includes content from the second video onto the display, and the electronic device optionally, slides a video tile that includes content from the first video stream off of the display. In some implementations, video tiles move in accordance with the 
	As per claim 3, Hoffert et al. teaches A system for presenting video content comprising: (see title and abstract.
	Title, note: system and method for switching between media streams while providing a seamless user experience; and abstracts note: An electronic device with one or more processors, memory and a display receives a first request to display a first video stream on the display. In response to receiving the first request, the electronic device displays the first video stream on the display. While displaying the first video stream on the display, the electronic device receives a second request to display a second video stream on the display. In response to receiving the second request, the electronic device displays at least a portion of the first video stream on the display concurrently with at least a portion of the second video stream, where the second video stream was received, at least in part, from a content source in response to a request from the electronic device to the content source for delivery of the second video stream from the content source).
	processor configured to: (see paragraph 0009, note: In accordance with some implementations, a non-transitory computer readable storage medium has stored therein instructions which when executed by one or more processors, cause a computer system ( e.g., a client system or server system) to perform the operations of the methods described above).
	Receive video content comprising a first video media element and a second video media element from at least two content providers; (see paragraph 0102, note: In some implementations, the first video stream (e.g., Stream Bas shown in FIGS. 4A-40) corresponds (610) to a first channel in a predetermined sequence of channels. In some implementations, the predetermined sequence of channels is a looping sequence of channels where the initial channel in the sequence is defined as being adjacent to the final channel in the sequence and the second video stream corresponds to a second channel in the predetermined sequence of channels that is adjacent to the first channel. In some implementations, a plurality of channels in the predetermined sequence of channels each have two predetermined adjacent channels and one or more non-adjacent channels ( e.g., as shown in television channels). In some implementations, in response to receiving the first request to display the first video stream (e.g., Stream B as shown in FIGS. 4A-40) on the display, the electronic device starts (612) to download 
4A-40) are downloaded from the same content source. In some implementations, the first video stream (e.g., Stream B as shown in FIGS. 4A-40) and the second video stream ( e.g., Stream C as shown in FIGS. 4A-40) are downloaded from different content sources). 
	 and dynamically render the received video content in a juxtapose module, the juxtapose module including a fixed frame, the fixed frame including a representation of each of the first and second video elements, the juxtapose module further including a separator element disposed within the fixed frame and configured to slidably reveal one of the overlapped first and second video media elements while hiding the other of the overlapped first and second video media elements the juxtapose module further including ways for the user to interact to provide user preferences, the dynamically rendered video content enabling simultaneous viewing of the first and second video media elements within the juxtapose module,control of the separator element within the juxtapose module by a user to adjust a visible portion of the first video media elements versus a visible portion of the second video media element (see paragraphs 0006, 0027, 0058, and 0066-0069.
	Paragraph 0006, note: In particular, users watching live media streams (e.g., live sporting events) will be able to browse through different channels without undue delay 
	While Hoffert et al. clearly teaches as shown above interface GUI elements to slide between videos and displaying multiple videos on a display as well as users can interact with the application to rate videos, Hoffert et al. does not expressly teach (1) using a before and after image or video slider or a comparison image or video slider or more specifically as recited in the , simultaneously positioned in an overlapping manner within the fixed frame, the juxtapose module further including a separator element disposed within the fixed frame and configured to slidably reveal one of the overlapped first and second video media elements while hiding the other of the overlapped first and second video media elements, the first and second video media elements remaining stationarily positioned within the fixed frame during movement of the separator element  and (2) the application further including an overlay comprising one or more voting buttons, and selection of a voting  button of the one or more voting buttons by the user to provide feedback concerning a video media element of the first and second video media elements.
	However, HTML5 Video Before and After Comparison Slider teaches (1) using a before and after image or video slider or a comparison image or video slider or more specifically as recited in the claims the fixed frame including a representation of each of the first and second video elements, simultaneously positioned in an overlapping manner within the fixed frame, the juxtapose module further including a separator element disposed within the fixed frame and configured to slidably reveal one of the overlapped first and second video media elements while hiding the other of the overlapped first and second video media elements, the first and second video media elements remaining stationarily positioned within the fixed frame during movement of the separator element (see page 1, note: two videos of people sitting on a boat in water looking at a mountain). 
	Examiner’s note: while this is a screen shot of an interactive GUI on a webpage (URL provided in the internet archive capture), the GUI includes two overlapping videos where a user can move the slider to expose one video while covering up the other one. 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hoffert et al. which the aforementioned teachings of HTML5 Video Before and After Comparison Slider with the motivation of using another known 
	While Hoffert et al. clearly teaches displaying multiple videos on a display as well as users can interact with the application to rate videos, Hoffert in view of HTML5 Video Before and After Comparison Slider et al. does not expressly teach (2) the application further including an overlay comprising one or more voting buttons, and selection of a voting  button of the one or more voting buttons by the user to provide feedback concerning a video media element of the first and second video media elements. 
	However, Kim et al. which is in the art of rating videos and monetizing content through ads (see abstract, title, and paragraph 0029) teaches (2) the application further including an overlay comprising one or more voting buttons, and selection of a voting  button of the one or more voting buttons by the user to provide feedback concerning a video media element of the first and second video media elements (see paragraphs 0033, 0041, and Figure 5. 
	Paragraph 0033, note: The video content rating unit can appear as an overlay over the media player and can include one or more frames that can be used to present various types of static or interactive content to a user. For example, in certain embodiments, the video content rating unit can include a first frame which presents a video content rating classification module (using symbols, numbers, or other metrics) for users to rate the video content if they choose, while at the same time a video advertisement clip is streamed to a second frame as users pick their rating (with the sponsor of the video advertisement clip being presented as an ad banner in a third frame). In one embodiment, the video advertisement clip that is streamed by the third-party ad server 106 to the video content rating unit is chosen based on the subject 
	Examiner’s note: Figure 5 teaches video, rating button, and ad in one interface.
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hoffert et al. in view of HTML5 Video Before and After Comparison Slider with the aforementioned teachings of Kim with the motivation of providing a common element in the art of interfaces of allowing a user to rate content through the use of buttons (see Kim. paragraphs 0033, 0041, and Figure 5) as well as commonly known 
	As per claim 4,Hoffert et al. teaches
	wherein the received video content includes sound and the processor is further configured to adjust a volume of the first video media element or the second video media element based upon a position of the separator element (see paragraphs 0127- 0129.
	Paragraph 0127, note: In some implementations, while displaying (676) the portion of the first video stream on the display concurrently with displaying the portion of the second video stream, the electronic device plays (678) first audio content associated with the first video stream. The electronic device determines (680) that audio-switching criteria have been met. In some implementations, the audio-switching criteria are met when more than a predetermined amount of the second video stream is displayed on the display. For example, the audio switching criteria are met when at least a predefined percentage (e.g., 10%, 20%, 30%, 40%, 50%, 600/o or some other reasonable percentage) of a video tile including the second video stream (e.g., Stream C) is displayed on the display. In some implementations, the audio switching criteria are met when less than a predetermined amount of the first video stream is displayed on the display. For example, the audio switching criteria are met when less than a predefined percentage ( e.g., 10%, 200/o, 300/o, 40%, 50%, 60% or some other reasonable percentage) of a video tile including the first video stream is displayed on the display; paragraph 0128, note: In some implementations, the electronic device, in response to determining that the audio-switching criteria have been met, plays (683) second audio content associated with the second video. In some implementations, prior to playing the second audio content, the electronic device ceases (682) to play the first audio content (e.g., playing the second audio content instead of the first audio content). In some implementations, the starting to play the 
	As per claim 23, Hoffert et al. teaches
	Wherein the video content includes live streaming videos (see paragraphs 0006 and 0086.
	Paragraph 0006, note: In particular, users watching live media streams (e.g., live sporting events) will be able to browse through different channels without undue delay ( e.g., without being shown a "now loading" or "waiting to buffer" message and/or an icon indicating that the content is buffering such as an hourglass, spinning icon or progress bar); and paragraph 0086, note: FIGS. 4M-40 illustrate exemplary user interfaces for displaying live video streams and still images in reduced size tiles in accordance with some implementations. The user interfaces in these figures are used to illustrate the processes described below). 
	As per claim 24, Hoffert et al. teaches
	the juxtapose module further includes a way for the user to interact to provide user preferences (see paragraphs 0027 and 0058.
	 Paragraph 0027, note: The server system 120 receives the media control request over the network 110. For example, the user is enabled to press a button on a touchscreen of the first electronic device 102-1 in order to send the media control 
	While Hoffert et al. clearly teaches displaying multiple videos on a display as well as users can interact with the application to rate videos, Hoffert in view of HTML5 Video Before and After Comparison Slider et al. does not expressly teach the application further includes an advertisement displayed at or on a voting button of the one or more buttons. 
	However, Kim et al. which is in the art of rating videos and monetizing content through ads (see abstract, title, and paragraph 0029) teaches the application further includes an advertisement displayed at or on a voting button of the one or more buttons (see paragraphs 0033, 0041, and Figure 5. 
	Paragraph 0033, note: The video content rating unit can appear as an overlay over the media player and can include one or more frames that can be used to present various types of static or interactive content to a user. For example, in certain embodiments, the video content rating unit can include a first frame which presents a video content rating classification module (using symbols, numbers, or other metrics) for users to rate the video content if they choose, while at the same time a video advertisement clip is streamed to a second frame as users pick their rating (with the sponsor of the video advertisement clip being presented as an ad banner in a third frame). In one embodiment, the video advertisement clip that is streamed by the third-party ad server 106 to the video content rating unit is chosen based on the subject matter of the video content. In another embodiment, the video advertisement clip that this streamed by the third-party ad server 106 to the video content rating unit is chosen based on the target audience for the video content. It should be appreciated, however, that the third party ad server 106 can be configured to choose the video advertisement clip based on any video content attribute that allows a sponsor to selectively provide the most relevant video advertising to a user; paragraph 0041, note: FIGS. 3-8 are screenshots that illustrate how the third-party video content rating unit works in conjunction with the media player. As depicted in the screenshots, a video content rating unit 402 can be overlaid on top of the media player 302 (or video player) once a video clip has finished playing (finished being rendered). The video content rating unit 
	Examiner’s note: Figure 5 teaches video, rating button, and ad in an interface.
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hoffert et al. in view of HTML5 Video Before and After Comparison Slider in view of Kim with the aforementioned teachings of Kim with the motivation of providing a common element in the art of interfaces of allowing a user to rate content through the use of buttons (see Kim. paragraphs 0033, 0041, and Figure 5) as well as commonly known in online videos generating revenue (e.g. making money) based on displaying ads (see Kim paragraphs 0007 and 00029), when allowing a user to rate content (see Hoffert et al. paragraphs 0027 and 0058) as well as providing videos to a user on an interface (see Hoffert et al. Figures 4A-4O) are both known. 
	As per claim 25, Hoffert et al. teaches
	Wherein the video content includes live streaming videos (see paragraphs 0006 and 0086.
	Paragraph 0006, note: In particular, users watching live media streams (e.g., live sporting events) will be able to browse through different channels without undue delay ( e.g., without being shown a "now loading" or "waiting to buffer" message and/or an icon 
	As per claim 26, Hoffert et al. teaches
	the juxtapose module further includes a way for the user to interact to provide user preferences (see paragraphs 0027 and 0058.
	 Paragraph 0027, note: The server system 120 receives the media control request over the network 110. For example, the user is enabled to press a button on a touchscreen of the first electronic device 102-1 in order to send the media control request to the server system 120 and/or directly to the second electronic device 106-1. As described below, a media control request is, for example, a request to begin presentation of media content by the second electronic device 106-1. Though often used herein to describe requests to initiate or begin presentation of media by the second electronic device 106-1, in some implementations, media control requests also include requests and/or signals to control other aspects of the media that is being presented on the second electronic device 106-1, including but not limited to commands to pause, skip, fast forward, rewind, adjust volume, change the order of items in a playlist, add or remove items from a playlist, adjust audio equalizer settings, change or set user settings or preferences, provide information about the currently presented content, begin presentation of a media stream, and transition from a current media stream to another media stream, and the like; paragraph 0058, note: a context tracking module 318 for tracking and storing the context of a media content stream, optionally 
	While Hoffert et al. clearly teaches displaying multiple videos on a display as well as users can interact with the application to rate videos, Hoffert in view of HTML5 Video Before and After Comparison Slider et al. does not expressly teach the application further includes an advertisement displayed at or on a voting button of the one or more buttons. 
	However, Kim et al. which is in the art of rating videos and monetizing content through ads (see abstract, title, and paragraph 0029) teaches the application further includes an advertisement displayed at or on a voting button of the one or more buttons (see paragraphs 0033, 0041, and Figure 5. 
	Paragraph 0033, note: The video content rating unit can appear as an overlay over the media player and can include one or more frames that can be used to present various types of static or interactive content to a user. For example, in certain embodiments, the video content rating unit can include a first frame which presents a video content rating classification module (using symbols, numbers, or other metrics) for users to rate the video content if they choose, while at the same time a video advertisement clip is streamed to a second frame as users pick their rating (with the sponsor of the video advertisement clip being presented as an ad banner in a third frame). In one embodiment, the video advertisement clip that is streamed by the third-party ad server 106 to the video content rating unit is chosen based on the subject 
	Examiner’s note: Figure 5 teaches video, rating button, and ad in an interface.
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hoffert et al. in view of HTML5 Video Before and After Comparison Slider in view of Kim with the aforementioned teachings of Kim with the motivation of providing a common element in the art of interfaces of allowing a user to rate content through the use of buttons (see Kim. paragraphs 0033, 0041, and Figure 5) as well as . 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
		a.	Gorgulu Making a Responsive Image Comparison Slider in CSS and JavaScript dated 3/6/2015 teaches an interactive GUI comparison sliders (See page 1) 
The New York Times Satellite Photos of Japan, Before and After the Quake and Tsunami dated 3/13/2011 teaches a slider that reveals overlapping photos in a fixed frame (see pages 1-10)
	c.	Before and After Image Comparison Slide Control in HTML 5 dated 8-7-2016 teaches a slider that reveals overlapping photos in a fixed frame (see page 1) 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.


/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621